At the outset, I would like to express my warmest congratulations to His Excellency Mr. Miroslav Lajčák on his election to the presidency to the General Assembly at its seventy-second session. We assure him of my country’s full support. I would also like to express my appreciation and gratitude to his predecessor, His Excellency Mr. Peter Thomson, Foreign Minister of Fiji. I thank him for the excellent work that he performed during the past session
At each session of the General Assembly, we repeat our diagnosis of the miserable state of the world. Unfortunately, this session is no exception, given that it is being held in a context in which protracted crises continue, new and bloody conflicts are breaking out and hotspots are waiting for settlements that are harder to achieve than ever before. Our time is also marked by the fragile ecological balance of the planet owing to all of the damage that it has incurred. We add to that extreme poverty, backwardness and diseases that continue to kill millions, as well as threats spreading across borders, such as terrorism and the associated organized crime, which directly affect the safety and stability of our countries.
The challenges that we face cannot be underestimated, nor can they be ignored. In every situation, we must not doubt our ability to confront those challenges and overcome them. In the words of President Abdelaziz Bouteflika, which he shared with the General Assembly as President at its twenty-ninth session in 1974:
“[o]ur responsibility is less to turn our backs on reality than, rather, to face up to it rigorously and vigilantly”.
Despite the fact that the United Nations can be improved in more than one area, it remains the only crucial means at nations’ disposal and has been described by President Bouteflika as representing a monument of harmony and solidarity among all the nations of the world.
I would like to express our satisfaction with the topic of this year’s session, namely, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, which powerfully encapsulates the challenges that we are facing today. In confronting numerous crises, hotspots and the terrible human tragedies that they leave in their wake, we can only question our collective conscience over the deep-rooted causes that have led to the failure of the collective security system that was designed by the founding fathers of our Organization as a fortress that would forever protect future generations from the scourge of war. We must therefore work in unison to reform the Organization so that it can fully shoulder the responsibilities that it was established to assume, whether in terms of preventing conflict, promoting peace or respecting human rights, or in realizing the right to self-determination.
The time has come to implement a fundamental reform for the Organization, including its structure and management, and, in the reform process, we must primarily focus on the Security Council as a starting point. We must remedy the historical injustice embodied in the absence of African representation in both categories of membership of that organ. Membership must be expanded so that it represents the important actors in the international arena.
I believe that there is also growing consensus on the need to revitalize and strengthen the authority of the General Assembly, which for the first time has interacted directly and innovatively in the process of the selection and appointment of the Secretary- General, thereby confirming its trust in him and his legitimacy to fulfil his mandate. That selection was unanimous. The appointment of Mr. Guterres, whose personal and professional characteristics we admire, was unanimous, which confirms the appropriateness of the new procedure.
Algeria remains committed to certain basic foreign- policy principles that are derived from the Charter of the United Nations, namely, respect for the independence and territorial integrity of States, non-intervention in other countries’ internal affairs, the peaceful settlement of conflicts and the right to self-determination. Algeria will continue to act in accordance with those principles and will always support political rather than military solutions in the settlement of conflicts, be they in Syria, Yemen, Mali, Libya or elsewhere.
With regard to two of its neighbours, Algeria is convinced that the people of Mali must choose dialogue and negotiations if the country is to overcome the difficulties that lie in the path of implementing the Agreement on Peace and Reconciliation in Mali. In order for Libyans to preserve their unity and territorial integrity, it is crucial that they settle their differences under the supervision of the Special Representative of the Secretary-General, with the support of neighbouring countries. On the other hand, we in Algeria believe that the Western Sahara issue is a matter of decolonization, which falls within the purview of the United Nations. Accordingly, we believe that there can be no viable solution if the people of Western Sahara are not able to exercise their legitimate right to self-determination. In that regard, Algeria hopes that the appointment of Mr. Horst Köhler as United Nations Personal Envoy for Western Sahara will help to bring about the resumption of negotiations between the two sides to the conflict, namely, the Kingdom of Morocco and Frente Polisario, and assist in moving the country along the path towards decolonization, in accordance with the principles of international legitimacy and the relevant Security Council resolutions.
Algeria would like once again to express its regret over the inability of the international community to put an end to Israel’s occupation of Arab territories. We reiterate our support for the Palestinian people as they strive to regain their legitimate national rights and establish their independent State with Al-Quds as its capital.
Combating terrorism and violent extremism, which is a source of terrorism, unfortunately remains a priority on the international agenda. The terrorist threat has been far-reaching in nature and continues to be so. We are reminded of that fact by the tragedies caused by the numerous terrorist attacks in the Middle East and Sahel regions, not to mention the long list of such attacks perpetrated this year in other parts of the world. Extremism is spreading at an ever-faster rate owing to the emergence of the Internet and social networking sites. The Organization’s strategy for combating violent extremism must therefore take that reality into account. It must also prompt countries to combat the spread of Islamophobia at the individual and collective levels.
We also note that the repatriation of foreign terrorist fighters requires the international community to mobilize greater efforts to counter the dangerous threats that they bring back to their countries of origin. Algeria is fully aware of the dangers of terrorism and transborder organized crime in its immediate vicinity. Algeria maintains the highest degree of caution internally and on its borders, thereby enhancing its commitment to combating those phenomena at the regional and international levels.
Algeria’s experiences have been recorded in two published collections, one of which pertains to democracy and the role of national reconciliation in combating terrorism and violent extremism. The evolving nature of migration, be it legal or illegal, will inevitably offer opportunities to benefit our economies and societies. However, some forms of migration cause extreme harm to those involved, as well as to the countries connected with the phenomenon.
By virtue of its geographical location, Algeria is at the forefront in dealing with unregulated migration. In the past, Algeria was a country of origin and a transit country, but today Algeria is a destination country for such human flows. As a result, it understands the complex nature of the issue. We believe that it is important to continue to work together to find comprehensive, integrated and balanced solutions based on a fair division of responsibilities, with a view to preserving the dignity of those who have been forced by fear or poverty to take the dangerous road of migration, exposing themselves to the risk of abuse by organized transborder criminal gangs.
The 2030 Agenda for Sustainable Development and the Addis Ababa Action Agenda of the third International Conference on Financing for Development have offered some important gains, and we must mobilize all ways and means to fulfil and preserve them. We believe that we have an excellent tool in our hands, namely, the United Nations Development Programme and related entities, for helping developing States to formulate policy and undertake domestic development efforts.
Before I conclude, I would like to inform the General Assembly of some of the domestic activities that Algeria has been undertaking.
Pursuant to the directives of the President of the Republic, in July 2016 we adopted a new development plan that aims to expand our emerging national economy with an eye on the 2030 horizon. The plan involves the rational management of financial resources so that the gains achieved through social justice and national cohesion may be preserved. In that regard, Algeria has committed itself to implementing Agenda 2030 by mobilizing national efforts and taking advantage of the capacities of all partners, including civil society. Those efforts, which involve all sectors, seek to diversify the national economy and achieve sustainable development.
Having realized the need to enhance the rights and independence of women and in the light of the attention that the United Nations gives to those issues, I would like to reiterate Algeria’s commitment to the subject of women’s rights. The Algerian Constitution was amended in 2016 to enshrine that deliberate approach, and that has been reflected in the improved situation of women in rural areas, in local councils, in both chambers of Parliament, as well as in the top positions in the State. That won Algeria an award from the African Union in 2016, as part of its Human Rights Decade. Algeria received another award in 2017 in the area of enhancing the rights of women.
Youth constitute three quarters of the population and are considered another major priority of the Algerian State, which, in a constitutional amendment, established a High Council for Youth. Moreover, Algeria has for years been working hard to take advantage of that important human resource, which is of such socioeconomic importance. The educational sector has also witnessed important efforts by Government authorities to offer education to youth, that important part of society.
Algeria has been ranked third in Africa and first in the Maghreb area in human development.
It is also worth mentioning that in August Gallup Inc., an international institute for opinion polls, ranked Algeria sixth on its list of safest countries in the world.
Those are the points that I wanted to leave with the membership on behalf of Algeria as we commence our work at the seventy-second session of the General Assembly.